Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2015

                                     No. 04-15-00119-CV

                             IN THE INTEREST OF A CHILD,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-14-81
                         Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER
       Appellees Leandro and Marivel Garcia are represented on appeal by Mr. John C. Lemon.
Mr. Lemon has filed a motion requesting a copy of the sealed record in this appeal for use in
preparing the appellees’ brief. The motion is GRANTED.

        The Clerk of this Court is hereby directed to unseal the record for the sole purpose of
providing a copy to Mr. Lemon. Mr. Lemon is hereby ORDERED to not share the contents of
the record with any person except to the extent necessary to prepare the appellees’ brief.

         The appellees’ motion for extension of time to file their brief is GRANTED such that the
brief is due thirty (30) days from the date of this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court